--------------------------------------------------------------------------------

 
 
Exhibit 10.26
 
OFFICE LEASE
 
This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between BRE/COH OH LLC, a Delaware limited liability company
(“Landlord”), and ADS ALLIANCE DATA SYSTEMS, INC. a Delaware corporation
(“Tenant”).  The following exhibits are incorporated herein and made a part
hereof:  Exhibit A (Outline of Premises); Exhibit B (Work Letter); Exhibit B-1
(Initial Tenant Improvement Work); Exhibit C (Form of Confirmation Letter);
Exhibit D (Rules and Regulations); Exhibit E ([Intentionally Omitted]);
Exhibit F (Additional Provisions); Exhibit F-1 (Building Signage); and Exhibit G
(Reserved Parking).
 
1       BASIC LEASE INFORMATION
 
1.1           Date:
 
July 26, 2012
     
1.2           Premises.
         
1.2.1           “Building”:
 
4400 Easton Commons, Columbus, Ohio, commonly known as 4400 Easton Commons.
     
1.2.2           “Premises”:
 
Subject to Section 2.1.1, 68,981 rentable square feet of space located on the
2nd and 3rd floors of the Building and commonly known as Suites 200 and 300, the
outline and location of which is set forth in Exhibit A.  If the Premises
include any floor in its entirety, all corridors and restroom facilities located
on such floor shall be considered part of the Premises.
     
1.2.3           “Property”:
 
The Building, the parcel(s) of land upon which it is located, and, at Landlord’s
discretion, any parking facilities and other improvements serving the Building
and the parcel(s) of land upon which such parking facilities and other
improvements are located.
     
1.2.4           “Project”:
 
The Property or, at Landlord’s discretion, any project containing the Property
and any other land, buildings or other improvements.
     
1.3           Term
         
1.3.1           Term:
 
The term of this Lease (the “Term”) shall commence on the Commencement Date and
end on the Expiration Date (or any earlier date on which this Lease is
terminated as provided herein).
     
1.3.2           “Commencement
                    Date”:
 
The earlier of (i) the first date on which Tenant conducts business in the
Premises, or (ii) the later of (a) August 1, 2012, or (b) the date on which the
Initial Tenant Improvement Work (defined in Section 7 of Exhibit B) is
Substantially Complete (defined in Section 8 of Exhibit B).
     
1.3.3           “Expiration Date”:
 
The last day of the 65th full calendar month commencing on or after the
Commencement Date.

 
1.4            “Base Rent”:
 
 
 
1

--------------------------------------------------------------------------------

 

 

 
1.5            Intentionally Omitted.
 

 
1.6            “Tenant’s Share”:
67.9549% (based upon a total of 101,510 rentable square feet in the Building),
subject to Section 2.1.1.
   
1.7             “Permitted Use”:
General office use consistent with a first-class office building; provided,
however, that (i) at no time shall the Premises or any portion thereof be used
(a) by a retail bank, other than The Huntington National Bank (or any affiliate
or successor thereof), except for use by financial institutions and banks  that
is limited to general office use and not for retail banking purposes, (b) a book
store, other than Barnes and Noble (or any successor by sale or merger), (c) an
adult book store, or (d) an adult motion picture theater, and (ii) to the extent
the Premises include a retail facility over 10,000 rentable square feet, at no
time shall such facility be used primarily for the sale of home improvement
supplies, lumber, building supplies & hardware.  Notwithstanding anything herein
to the contrary:  (a) Tenant represents and warrants to Landlord that Tenant is
not a Competitor (defined below), and (b) Tenant covenants that (i) Tenant shall
not be a Competitor at any time from and after the date of this Lease through
the date of expiration or earlier termination hereof; and (b) Tenant shall not
permit (pursuant to a sublease or otherwise) any Competitor to occupy or use any
portion of the Premises.  As used herein, “Competitor” means any person or
entity whose primary business (or whose primary business in the Building) is a
retail or discount brokerage or a firm whose business (or whose business in the
Building) does more than ten percent (10%) of its business in the sale of
securities, investment banking or stock brokerage.
   
1.8.           “Security Deposit”:
$   , as more particularly described in Section 21.
   
 Prepaid Base Rent:
 
   
 Prepaid Additional Rent:
 
$   , as more particularly described in Section 3.
   
1.9            Parking:
The Applicable Number (defined below) of unreserved parking spaces, at the rate
of $    per space per month.  As used herein, “Applicable Number” means, at any
time, the lowest whole number that equals or exceeds the number obtained by
multiplying (a) the quotient obtained by dividing (i) four (4), by
(ii) 1,000 rentable square feet, by (b) the rentable square footage of the
Premises.  Accordingly, so long as the rentable square footage of the Premises
remains 68,981 rentable square feet, the Applicable Number shall be 275.
 
12 reserved parking spaces, at the rate of $    per space per month, in the
locations shown on Exhibit G.




 
2

--------------------------------------------------------------------------------

 


 
1.10         Address of Tenant:
 
ADS Alliance Data Systems, Inc.
3100 Easton Square Place
Columbus, OH 43219
Attn:  General Counsel
 
with a copy to:
 
ADS Alliance Data Systems, Inc.
7500 Dallas Parkway, Suite 700
Plano, TX 75024
Attn: Legal Department
     
1.11          Address of Landlord:
 
BRE/COH OH LLC
2311 Cedar Springs Road
Suite 300
Dallas, TX  75201
 
with copies to:
 
Equity Office
2655 Campus Drive
Suite 100
San Mateo, CA 94403
Attn:  Managing Counsel
 
and
 
Equity Office
Two North Riverside Plaza
Suite 2100
Chicago, IL  60606
Attn:  Lease Administration
     
1.12         Broker(s):
 
None (“Tenant’s Broker”), representing Tenant, and Cassidy Turley Ohio, Inc., a
Missouri Corporation (“Landlord’s Broker”), representing Landlord.
     
1.13        Building HVAC Hours and
               Holidays:
 
 
“Building HVAC Hours” means 7:00 a.m. to 6:00 p.m., Monday through Friday and
9:00 a.m. to 1:00 p.m. Saturday, excluding the day of observation of New Year’s
Day, Presidents Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day, Christmas Day, and, at Landlord’s discretion, any other locally or
nationally recognized holiday that is observed by other buildings comparable to
and in the vicinity of the Building (collectively, “Holidays”).
     
1.14          “Transfer Radius”:
 
None.
     
1.15          “Tenant Improvements”:
 
Defined in Exhibit B, if any.
     
1.16          “Guarantor”:
 
None.



2       PREMISES AND COMMON AREAS.
 
2.1         The Premises.
 
2.1.1           Subject to the terms hereof, Landlord hereby leases the Premises
to Tenant and Tenant hereby leases the Premises from Landlord.  Landlord and
Tenant acknowledge that the rentable square footage of the Premises is as set
forth in Section 1.2.2 and the rentable square footage of the Building is as set
forth in Section 1.6.  At any time Landlord may deliver to Tenant a notice
substantially in the form of Exhibit C, as a confirmation of the information set
forth therein.  Tenant shall execute and return (or, by notice to Landlord,
reasonably object to) such notice within 5 days after receiving it, and if
Tenant fails to do so, Tenant shall be deemed to have executed and returned it
without exception.
 
2.1.2           Except as expressly provided herein, the Premises are accepted
by Tenant in their configuration and condition existing on the date hereof (or
in such other configuration and condition
 

 
3

--------------------------------------------------------------------------------

 

as any existing tenant of the Premises may cause to exist in accordance with its
lease), without any obligation of Landlord to perform or pay for any alterations
to the Premises, and without any representation or warranty regarding the
configuration or condition of the Premises, the Building or the Project or their
suitability for Tenant’s business.
 
2.1.3           Landlord represents and warrants to Tenant that, as of the date
of mutual execution delivery hereof, general office use is permitted in the
Premises under applicable zoning laws.
 
2.2         Common Areas.  Tenant may use, in common with Landlord and other
parties and subject to the Rules and Regulations (defined in Exhibit D), any
portions of the Property that are designated from time to time by Landlord for
such use (the “Common Areas”).
 
3       RENT.  Tenant shall pay all Base Rent and Additional Rent (defined
below) (collectively, “Rent”) to Landlord or Landlord’s agent, without prior
notice or demand or any setoff or deduction, at the place Landlord may designate
from time to time, in money of the United States of America that, at the time of
payment, is legal tender for the payment of all obligations.  As used herein,
“Additional Rent” means all amounts, other than Base Rent, that Tenant is
required to pay Landlord hereunder.  Monthly payments of Base Rent and monthly
payments of Additional Rent for Expenses (defined in Section 4.2.2), Taxes
(defined in Section 4.2.3) and parking (collectively, “Monthly Rent”) shall be
paid in advance on or before the first day of each calendar month during the
Term; provided, however, that the installment of Additional Rent for Expenses
and Taxes for the first full calendar month for which such Additional Rent is
payable hereunder shall be paid upon Tenant’s execution and delivery
hereof.  Except as otherwise provided herein, all other items of Additional Rent
shall be paid within 30 days after Landlord’s request for payment.  Rent for any
partial calendar month shall be prorated based on the actual number of days in
such month.  Without limiting Landlord’s other rights or remedies, (a) if any
installment of Rent is not received by Landlord or its designee within 10 days
after its due date, Tenant shall pay Landlord a late charge equal to   % of the
overdue amount (provided, however, that such late charge shall not apply to any
such delinquency unless either (i) such delinquency is not cured within 10 days
after notice from Landlord, or (ii) Tenant previously received notice from
Landlord of a delinquency that occurred earlier in the same calendar year); and
(b) any Rent that is not paid within 10 days after its due date shall bear
interest, from its due date until paid, at the lesser of   % per annum or the
highest rate permitted by Law (defined in Section 5).  Tenant’s covenant to pay
Rent is independent of every other covenant herein.
 
4       EXPENSES AND TAXES.
 
4.1         General Terms.  In addition to Base Rent, Tenant shall pay, in
accordance with Section 4.4, for each Expense Year (defined in Section 4.2.1),
an amount equal to the sum of (a) Tenant’s Share of Expenses for such Expense
Year, plus (b) Tenant’s Share of Taxes for such Expense Year.  Tenant’s Share of
Expenses and Tenant’s Share of Taxes for any partial Expense Year shall be
prorated based on the number of days in such Expense Year.
 
4.2          Definitions.  As used herein, the following terms have the
following meanings:
 
4.2.1           “Expense Year” means each calendar year in which any portion of
the Term occurs.
 
4.2.2           “Expenses” means all expenses, costs and amounts that Landlord
pays or accrues during any Expense Year because of or in connection with the
ownership, management, maintenance, security, repair, replacement, restoration
or operation of the Property.  Landlord shall act in a reasonable manner in
incurring Expenses.  Without limiting the preceding sentence, Landlord shall not
“double-count” any amount as an Expense or add a “mark-up” to any Expense;
provided, however, that this sentence shall not limit (a) Landlord’s right to
include a management fee in Expenses pursuant to clause (vi) of the next
succeeding sentence, or (b) the second-to-last paragraph of this
Section 4.2.2.  Expenses shall include (i) the cost of supplying all utilities,
the cost of operating, repairing, maintaining and renovating the utility,
telephone, mechanical, sanitary, storm-drainage, and elevator systems, and the
cost of maintenance and service contracts in connection therewith; (ii) the cost
of licenses, certificates, permits and inspections, the cost of contesting any
Laws that may affect Expenses, and the costs of complying with any
governmentally-mandated transportation-management or similar program; (iii) the
cost of all insurance premiums and deductibles; (iv) the cost of landscaping and
relamping; (v) the cost of parking-area operation, repair, restoration, and
maintenance; (vi) a management fee in the amount (which is hereby acknowledged
to be reasonable) of 3% of gross annual receipts from the Building (excluding
the management fee), together with other fees and costs, including consulting
fees, legal fees and accounting fees, of all contractors and consultants in
connection with the management, operation, maintenance and repair of the
Property; (vii) payments under any equipment-rental agreements and the fair
rental value of any management office space; (viii) wages, salaries and other
compensation, expenses and benefits, including taxes levied thereon, of all
persons engaged in the operation, maintenance and security of the Property, and
costs of training, uniforms, and employee enrichment for such persons; (ix) the
costs of operation, repair, maintenance and replacement of all systems and
equipment (and components thereof) of the Property; (x) the cost of janitorial,
alarm, security and other services, replacement of wall and floor
 

 
4

--------------------------------------------------------------------------------

 

coverings, ceiling tiles and fixtures in Common Areas, maintenance and
replacement of curbs and walkways, repair to roofs and re-roofing; (xi) rental
or acquisition costs of supplies, tools, equipment, materials and personal
property used in the maintenance, operation and repair of the Property;
(xii) the cost of capital improvements or any other items that are (A) intended
to effect economies in the operation or maintenance of the Property, reduce
current or future Expenses, enhance the safety or security of the Property or
its occupants, or enhance the environmental sustainability of the Property’s
operations, (B) replacements or modifications of the nonstructural portions of
the Base Building (defined in Section 7) or Common Areas that are required to
keep the Base Building or Common Areas in good condition, or (C) required under
any Law; (xiii) the cost of tenant-relation programs reasonably established by
Landlord; (xiv) payments under any existing or future reciprocal easement
agreement, transportation management agreement, cost-sharing agreement or other
covenant, condition, restriction or similar instrument affecting the Property;
(xv) business park association fees; and (xvi) the cost of snow removal in
Common Areas.
 
Notwithstanding the foregoing, Expenses shall not include:  (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be amortized (including actual or imputed interest on
the amortized cost) over such period of time as Landlord shall reasonably
determine); (b) depreciation; (c) principal payments of mortgage or other
non-operating debts of Landlord; (d) costs of repairs to the extent Landlord is
reimbursed by insurance or condemnation proceeds; (e) except as provided in
clause (xiii) above, costs of leasing space in the Building, including brokerage
commissions, lease concessions, rental abatements and construction allowances
granted to specific tenants; (f) costs of selling, financing or refinancing the
Building; (g) fines, penalties or interest resulting from late payment of Taxes
or Expenses; (h) organizational expenses of creating or operating the entity
that constitutes Landlord; or (i) damages paid to Tenant hereunder or to other
tenants of the Building under their respective leases.
 
If, during any portion of any Expense Year, the Building is not 100% occupied
(or a service provided by Landlord to tenants of the Building generally is not
provided by Landlord to a tenant that provides such service itself, or any
tenant of the Building is entitled to free rent, rent abatement or the like),
Expenses for such Expense Year shall be determined as if the Building had been
100% occupied (and all services provided by Landlord to tenants of the Building
generally had been provided by Landlord to all tenants, and no tenant of the
Building had been entitled to free rent, rent abatement or the like) during such
portion of such Expense Year.
 
Notwithstanding any contrary provision hereof, Controllable Expenses (defined
below) shall not increase after calendar year 2012 by more than 5% per calendar
year, as determined on a compounding and cumulative basis.  By way of example
and not of limitation, if Controllable Expenses for calendar year 2012 are
$10.00 per rentable square foot, then Controllable Expenses for calendar
year 2013 shall not exceed $10.50 per rentable square foot; Controllable
Expenses for calendar year 2014 shall not exceed $11.03 per rentable square
foot; and so on.  As used herein, “Controllable Expenses” means all Expenses
other than (i) costs of utilities, (ii) insurance premiums and deductibles,
(iii) capital expenditures, (iv) any market-wide cost increases resulting from
extraordinary circumstances, including Force Majeure, boycotts, strikes,
conservation surcharges, embargoes and shortages, (v) the cost of any repair or
replacement that Landlord reasonably expects will not recur on an annual or more
frequent basis, (vi) costs of materials, supplies, and removal of debris,
(vii) costs of union labor (including labor that is unionized after the date
hereof), and (viii) costs incurred to comply with Law.  For purposes of
determining Controllable Expenses, any management fee shall be calculated
without regard to any free rent, abated rent, or the like.
 
4.2.3           “Taxes” means all federal, state, county or local governmental
or municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing or operation of the Property.  Taxes shall include
(a) real estate taxes; (b) assessments for improvement or transit districts;
(c) personal property taxes imposed upon the fixtures, machinery, equipment,
apparatus, systems, appurtenances, furniture and other personal property used in
connection with the Property; (d) any tax on the rent, right to rent or other
income from any portion of the Property or as against the business of leasing
any portion of the Property; and (e) any assessment, tax, fee, levy or charge
imposed by any governmental agency, or by any non-governmental entity pursuant
to any private cost-sharing agreement, in order to fund the provision or
enhancement of any fire-protection, street-, sidewalk- or road-maintenance,
refuse-removal or other service that is normally provided by governmental
agencies to property owners or occupants without charge (other than through real
property taxes).  Any costs and expenses (including reasonable attorneys’ and
consultants’ fees) incurred in attempting to protest, reduce or minimize Taxes
shall be included in Taxes for the year in which they are
incurred.  Notwithstanding any contrary provision hereof, Taxes shall be
determined without regard to any “green building” credit and shall exclude
(i) all excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, transfer taxes, excise taxes,
federal and state income taxes, the Ohio commercial activity tax, penalties and
interest arising from the late payment
 

 
5

--------------------------------------------------------------------------------

 

of Taxes, and other taxes to the extent (x) applicable to Landlord’s general or
net income (as opposed to rents, receipts or income attributable to operations
at the Property), or (y) measured solely by the square footage, rent, fees,
services, tenant allowances or similar amounts, rights or obligations described
or provided in or under any particular lease, license or similar agreement or
transaction at the Building; (ii) any Expenses, and (iii) any items required to
be paid or reimbursed by Tenant under Section 4.5.
 
4.3         Allocation.  Landlord, in its reasonable discretion, may equitably
allocate Expenses among office, retail or other portions or occupants of the
Property.  If Landlord incurs Expenses or Taxes for the Property together with
another property, Landlord, in its reasonable discretion, shall equitably
allocate such shared amounts between the Property and such other property.
 
4.4         Calculation and Payment of Expenses and Taxes.
 
4.4.1           Statement of Actual Expenses and Taxes; Payment by
Tenant.  Landlord shall endeavor to give to Tenant, after the end of each
Expense Year, a statement (the “Statement”) setting forth the actual Expenses
and Taxes for such Expense Year.  If the amount paid by Tenant for such Expense
Year pursuant to Section 4.4.2 is less or more than the sum of Tenant’s Share of
the actual Expenses plus Tenant’s Share of the actual Taxes (as such amounts are
set forth in such Statement), Tenant shall pay Landlord the amount of such
underpayment, or receive a credit in the amount of such overpayment, with or
against the Rent then or next due hereunder; provided, however, that if this
Lease has expired or terminated and Tenant has vacated the Premises, Tenant
shall pay Landlord the amount of such underpayment, or Landlord shall pay Tenant
the amount of such overpayment (less any Rent due), within 30 days after
delivery of such Statement.  Any failure of Landlord to timely deliver the
Statement for any Expense Year shall not diminish either party’s rights under
this Section 4.
 
4.4.2           Statement of Estimated Expenses and Taxes.  Landlord shall
endeavor to give to Tenant, for each Expense Year, a statement (the “Estimate
Statement”) setting forth Landlord’s reasonable estimates of the Expenses (the
“Estimated Expenses”) and Taxes (the “Estimated Taxes”) for such Expense
Year.  Upon receiving an Estimate Statement, Tenant shall pay, with its next
installment of Base Rent, an amount equal to the excess of (a) the amount
obtained by multiplying (i) the sum of Tenant’s Share of the Estimated Expenses
plus Tenant’s Share of the Estimated Taxes (as such amounts are set forth in
such Estimate Statement), by (ii) a fraction, the numerator of which is the
number of months that have elapsed in the applicable Expense Year (including the
month of such payment) and the denominator of which is 12, over (b) any amount
previously paid by Tenant for such Expense Year pursuant to this
Section 4.4.2.  Until Landlord delivers a new Estimate Statement (which Landlord
may do at any time), Tenant shall pay monthly, with the monthly Base Rent
installments, an amount equal to one-twelfth (1/12) of the sum of Tenant’s Share
of the Estimated Expenses plus Tenant’s Share of the Estimated Taxes, as such
amounts are set forth in the previous Estimate Statement.  Any failure of
Landlord to timely deliver any Estimate Statement shall not diminish Landlord’s
rights to receive payments and revise any previous Estimate Statement under this
Section 4.
 
4.4.3           Retroactive Adjustment of Taxes.  Notwithstanding any contrary
provision hereof, if, after Landlord’s delivery of any Statement, an increase or
decrease in Taxes occurs for the applicable Expense Year (whether by reason of
reassessment, error, or otherwise), Taxes for such Expense Year shall be
retroactively adjusted.  If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Taxes, Tenant shall
pay Landlord the amount of such underpayment, or receive a credit in the amount
of such overpayment, with or against the Rent then or next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.
 
4.5         Charges for Which Tenant Is Directly Responsible.  Tenant shall pay,
10 days before delinquency, any taxes levied against Tenant’s equipment,
furniture, fixtures and other personal property located in or about the
Premises.  If any such taxes are levied against Landlord or its property (or if
the assessed value of Landlord’s property is increased by the inclusion therein
of a value placed upon such equipment, furniture, fixtures or other personal
property of Tenant), Landlord may pay such taxes (or such increased assessment)
regardless of their (or its) validity, in which event Tenant, upon demand, shall
repay to Landlord the amount so paid.  If any Tenant-Insured Improvements
(defined in Section 10.2.2) are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s “building standard” in other space in the Building are assessed, the
Taxes levied against Landlord or the Property by reason of such excess assessed
valuation shall be deemed taxes levied against Tenant’s personal property for
purposes of this Section 4.5.  Notwithstanding any contrary provision hereof,
Tenant shall pay 10 days before delinquency (or reimburse to Landlord upon
demand, if the same is required by Law to be paid by Landlord):  (i) any rent
tax, sales tax, service tax, transfer tax, value added tax, use tax, business
tax, gross income tax, gross receipts tax, or other tax, assessment, fee, levy
or charge measured solely by the square footage, Rent, services, tenant
allowances or similar amounts, rights or obligations described or provided in or
under this Lease; and (ii) any taxes
 

 
6

--------------------------------------------------------------------------------

 

assessed upon the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of any portion of the Property.
 
4.6         Books and Records.  Within 60 days after receiving any Statement
(the “Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expenses
and/or Taxes for the Expense Year to which such Statement applies and
identifying with reasonable specificity the records of Landlord reasonably
relating to such matters that Tenant desires to review.  Within a reasonable
time after receiving a timely Review Notice (and, at Landlord’s option, an
executed confidentiality agreement as described below), Landlord shall deliver
to Tenant, or make available for inspection at a location reasonably designated
by Landlord, copies of such records.  Within 60 days after such records are made
available to Tenant (the “Objection Period”), Tenant may deliver to Landlord
notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in good faith to resolve Tenant’s objections.  Tenant may not deliver
more than one Review Notice or more than one Objection Notice with respect to
any Expense Year.  If Tenant fails to give Landlord a Review Notice before the
expiration of the Review Notice Period or fails to give Landlord an Objection
Notice before the expiration of the Objection Period, Tenant shall be deemed to
have approved the Statement.  If Tenant retains an agent to review Landlord’s
records, the agent must be with a CPA firm licensed to do business in the state
where the Building is located and its fees shall not be contingent, in whole or
in part, upon the outcome of the review.  Tenant shall be responsible for all
costs of such review.  The records and any related information obtained from
Landlord shall be treated as confidential, and as applicable only to the
Premises, by Tenant, its auditors, consultants, and any other parties reviewing
the same on behalf of Tenant (collectively, “Tenant’s Auditors”).  Before making
any records available for review, Landlord may require Tenant and Tenant’s
Auditors to execute a reasonable confidentiality agreement, in which event
Tenant shall cause the same to be executed and delivered to Landlord within
30 days after receiving it from Landlord, and if Tenant fails to do so, the
Objection Period shall be reduced by one day for each day by which such
execution and delivery follows the expiration of such 30-day
period.  Notwithstanding any contrary provision hereof, Tenant may not examine
Landlord’s records or dispute any Statement if any Rent remains unpaid past its
due date.  If, for any Expense Year, Landlord and Tenant determine that the sum
of Tenant’s Share of the actual Expenses plus Tenant’s Share of the actual Taxes
is less or more than the amount reported, Tenant shall receive a credit in the
amount of its overpayment against Rent then or next due hereunder, or pay
Landlord the amount of its underpayment with the Rent next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Landlord shall pay Tenant the amount of its overpayment
(less any Rent due), or Tenant shall pay Landlord the amount of its
underpayment, within 30 days after such determination.
 
5       USE; COMPLIANCE WITH LAWS.
 
5.1         Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, damages the reputation of the Project, interferes
with, injures or annoys other occupants of the Building, or constitutes a
nuisance.  Tenant, at its expense, shall comply with all Laws relating to
(i) the operation of its business in the Premises, (ii) the use, condition,
configuration or occupancy of the Premises, or (iii) the Building systems
located in or exclusively serving the Premises.  If, in order to comply with any
such Law, Tenant must obtain or deliver any permit, certificate or other
document evidencing such compliance, Tenant shall provide a copy of such
document to Landlord promptly after obtaining or delivering it.  If a change to
any Common Area, the Building structure, or any Building system located outside
of and not exclusively serving the Premises becomes required under Law (or if
any such requirement is enforced) as a result of any Tenant-Insured Improvement,
the installation of any trade fixture, or any particular use of the Premises (as
distinguished from general office use), then Tenant, upon demand, shall (x) at
Landlord’s option, either make such change at Tenant’s cost or pay Landlord the
cost of making such change, and (y) pay Landlord a coordination fee equal to 10%
of the cost of such change.  As used herein, “Law” means any existing or future
law, ordinance, regulation or requirement of any governmental authority having
jurisdiction over the Project or the parties.
 
5.2         Landlord, at its expense (subject to Section 4), shall cause the
Base Building and the Common Areas to comply with all Laws (including the
Americans with Disabilities Act (“ADA”)) to the extent that (a) such compliance
is necessary for Tenant to use the Premises for general office use in a normal
and customary manner and for Tenant’s employees and visitors to have reasonably
safe access to and from the Premises, or (b) Landlord’s failure to cause such
compliance would impose liability upon Tenant under Law; provided, however, that
Landlord shall not be required to cause or pay for such compliance to the extent
that (x) Tenant is required to cause or pay for such compliance under
Section 5.1 or 7.3 or any other provision hereof, or (y) non-compliance arises
under any provision of the ADA other than Title III thereof.  Notwithstanding
the foregoing, Landlord may contest any alleged violation in good faith,
including by applying for and obtaining a waiver or deferment of compliance,
asserting any defense allowed by Law, and appealing any order or judgment to the
extent permitted by Law; provided, however,
 

 
7

--------------------------------------------------------------------------------

 

that after exhausting any rights to contest or appeal, Landlord shall perform
any work necessary to comply with any final order or judgment.
 
6       SERVICES.
 
6.1         Standard Services.  Landlord shall provide the following services on
all days (unless otherwise stated below):  (a) subject to limitations imposed by
Law, customary heating, ventilation and air conditioning (“HVAC”) in season
during Building HVAC Hours; (b) electricity supplied by the applicable public
utility, stubbed to the Premises; (c) water supplied by the applicable public
utility (i) for use in lavatories and any drinking facilities located in Common
Areas within the Building, and (ii) stubbed to the Building core for use in any
plumbing fixtures located in the Premises; (d) [Intentionally Omitted];
(e) elevator service (subject to scheduling by Landlord, and payment of
Landlord’s standard usage fee, for any freight service); and (f) access to the
Building for Tenant and its employees, 24 hours per day/7 days per week, subject
to the terms hereof and such security or monitoring systems as Landlord may
reasonably impose, including sign-in procedures and/or presentation of
identification cards.
 
6.2         Above-Standard Use.  Landlord shall provide HVAC service outside
Building HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord
such hourly cost per zone as Landlord may require.  The parties acknowledge
that, as of the date hereof, Landlord’s charge for HVAC service outside Building
HVAC Hours is $30.00 per hour per floor, subject to change from time to
time.  Tenant shall not, without Landlord’s prior consent, use equipment that
may affect the temperature maintained by the air conditioning system or consume
above-Building-standard amounts of any water furnished for the Premises by
Landlord pursuant to Section 6.1.  If Tenant’s consumption of electricity or
water exceeds the rate Landlord reasonably deems to be standard for the
Building, Tenant shall pay Landlord, upon billing, the cost of such excess
consumption, including any costs of installing, operating and maintaining any
equipment that is installed in order to supply or measure such excess
electricity or water.  The connected electrical load of Tenant’s incidental-use
equipment shall not exceed the Building-standard electrical design load, and
Tenant’s electrical usage shall not exceed the capacity of the feeders to the
Project or the risers or wiring installation.
 
6.3         Interruption.  Subject to Section 11, any failure to furnish, delay
in furnishing, or diminution in the quality or quantity of any service resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure (each, a “Service Interruption”) shall not render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder.  Notwithstanding the foregoing, if all or a material portion of the
Premises is made untenantable or inaccessible for more than three (3)
consecutive business days after notice from Tenant to Landlord by a Service
Interruption that does not result from a Casualty (defined in Section 11) and
that Landlord can correct through reasonable efforts, then, as Tenant’s sole
remedy, Monthly Rent shall abate for the period beginning on the day immediately
following such 3-business-day period and ending on the day such Service
Interruption ends, but only in proportion to the percentage of the rentable
square footage of the Premises made untenantable or inaccessible.
 
6.4         Janitorial Service to Premises.  Tenant, at its expense, shall
provide all trash-disposal, janitorial, cleaning and pest-control services to
the interior of the Premises, on a regular basis, so that the Premises are kept
in a reasonably neat, clean and pest-free condition.  Without limiting the
foregoing, trash, garbage and other waste shall be kept only in sanitary
containers installed by Tenant in the Premises, and all containers and equipment
in the Premises for the storage or disposal of such materials shall be kept in a
clean and sanitary condition.  All trash, garbage and other waste collected in
the Premises, when removed by Tenant from the Premises, shall be deposited in
containers provided by Landlord for such purpose in the Common Areas, subject to
such reasonable rules and procedures as Landlord may establish from time to
time.  Landlord shall have no obligation to provide trash-disposal, janitorial,
cleaning or pest-control services to the interior of the Premises, and the
incremental cost of providing such services to the interiors of other tenant
suites shall be excluded from Expenses.
 
7       REPAIRS AND ALTERATIONS.
 
7.1         Repairs.  Subject to Section 11, Tenant, at its expense, shall
perform all maintenance and repairs (including replacements) to the Premises,
and keep the Premises in as good condition and repair as existed when Tenant
took possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear and repairs that are Landlord’s express responsibility
hereunder.  Tenant’s maintenance and repair obligations shall include (a) all
leasehold improvements in the Premises, whenever and by whomever installed or
paid for, including any Tenant Improvements, any Alterations (defined in
Section 7.2), and any leasehold improvements installed pursuant to any prior
lease, but excluding the Base Building (the “Leasehold Improvements”); (b) all
supplemental heating, ventilation and air conditioning units, kitchens
(including hot water heaters, dishwashers, garbage disposals, insta-hot
dispensers, and plumbing) and similar facilities exclusively serving Tenant,
whether located inside
 

 
8

--------------------------------------------------------------------------------

 

or outside of the Premises, and whenever and by whomever installed or paid for;
and (c) all Lines (defined in Section 23) and trade fixtures.  Notwithstanding
the foregoing, if a Default (defined in Section 19.1) or an emergency exists as
a result of Tenant’s failure to perform such maintenance and repairs as required
hereunder, Landlord may, at its option, perform such work on Tenant’s behalf, in
which case Tenant shall pay Landlord, upon demand, the cost of such work plus a
coordination fee equal to 10% of such cost.  Landlord shall perform all
maintenance and repairs to (i) the roof and exterior walls and windows of the
Building, (ii) the Base Building, and (iii) the Common Areas.  As used herein,
“Base Building” means the structural portions of the Building, together with all
mechanical (including HVAC), electrical, plumbing and fire/life-safety systems
serving the Building in general, whether located inside or outside of the
Premises.
 
7.2         Alterations.  Tenant may not make any improvement, alteration,
addition or change to the Premises or to any mechanical, plumbing or HVAC
facility or other system serving the Premises (an “Alteration”) without
Landlord’s prior consent, which consent shall be requested by Tenant not less
than 30 days before commencement of work and shall not be unreasonably withheld,
conditioned or delayed by Landlord.  Notwithstanding the foregoing, Landlord’s
prior consent shall not be required for any Alteration that is decorative only
(e.g., carpet installation or painting) and not visible from outside the
Premises, provided that Landlord receives 10 business days’ prior notice.  For
any Alteration, (a) Tenant, before commencing work, shall deliver to Landlord,
and obtain Landlord’s approval of, plans and specifications; (b) Landlord, in
its discretion, may require Tenant to obtain security for performance
satisfactory to Landlord; (c) Tenant shall deliver to Landlord “as built”
drawings (in CAD format, if requested by Landlord), completion affidavits, full
and final lien waivers, and all governmental approvals; and (d) Tenant shall pay
Landlord upon demand (i) Landlord’s reasonable out-of-pocket expenses incurred
in reviewing the work, and (ii) a coordination fee equal to 10% of the cost of
the work; provided, however, that this clause (d) shall not apply to any Tenant
Improvements.
 
7.3         Tenant Work.  Before commencing any repair or Alteration (“Tenant
Work”), Tenant shall deliver to Landlord, and obtain Landlord’s approval of,
(a) names of contractors, subcontractors, mechanics, laborers and materialmen;
(b) evidence of contractors’ and subcontractors’ insurance; and (c) any required
governmental permits.  Tenant shall perform all Tenant Work (i) in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord;
(ii) in compliance with any approved plans and specifications, all Laws, the
National Electric Code, and Landlord’s construction rules and regulations; and
(iii) in a manner that does not impair the Base Building.  If, as a result of
any Tenant Work, Landlord becomes required under Law to perform any inspection,
give any notice, or cause such Tenant Work to be performed in any particular
manner, Tenant shall comply with such requirement and promptly provide Landlord
with reasonable documentation of such compliance.  Landlord’s approval of
Tenant’s plans and specifications shall not relieve Tenant from any obligation
under this Section 7.3.  In performing any Tenant Work, Tenant shall not use
contractors, services, labor, materials or equipment that, in Landlord’s
reasonable judgment, would disturb labor harmony with any workforce or trades
engaged in performing other work or services at the Project.
 
8       LANDLORD’S PROPERTY.  All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant.  Notwithstanding
the foregoing, if any Tenant-Insured Improvements are not, in Landlord’s
reasonable judgment, Building-standard, then before the expiration or earlier
termination hereof, Tenant shall, at Landlord’s election, either (a) at Tenant’s
expense, and except as otherwise notified by Landlord, remove such
Tenant-Insured Improvements (other than the Initial Tenant Improvement Work),
repair any resulting damage to the Premises or Building, and restore the
affected portion of the Premises to its configuration and condition existing
before the installation of such Tenant-Insured Improvements (or, at Landlord’s
election, to a Building-standard tenant-improved configuration and condition as
determined by Landlord), or (b) pay Landlord an amount equal to the estimated
cost of such work, as reasonably determined by Landlord.  If Tenant fails to
timely perform any work required under clause (a) of the preceding sentence,
Landlord may perform such work at Tenant’s expense. If, when it requests
Landlord’s approval of any Tenant Improvements or Alterations, Tenant
specifically requests that Landlord identify any such Tenant Improvements or
Alterations that, in Landlord’s judgment, are not Building-standard, Landlord
shall do so when it provides such approval.
 
9       LIENS.  Tenant shall keep the Project free from any lien arising out of
any work performed, material furnished or obligation incurred by or on behalf of
Tenant.  Tenant shall remove any such lien within 15 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid.  The amount so paid, together with reasonable attorneys’
fees and expenses, shall be reimbursed by Tenant upon demand.
 
10       INDEMNIFICATION; INSURANCE.
 
10.1         Waiver and Indemnification.  Tenant waives all claims against
Landlord, its Security Holders (defined in Section 17), Landlord’s managing
agent(s), their (direct or indirect) owners, and the beneficiaries, trustees,
officers, directors, employees and agents of each of the foregoing (including
 

 
9

--------------------------------------------------------------------------------

 

Landlord, the “Landlord Parties”) for (i) any damage to person or property (or
resulting from the loss of use thereof), except to the extent such damage is
caused by any negligence, willful misconduct or breach of this Lease of or by
any Landlord Party, or (ii) any failure to prevent or control any criminal or
otherwise wrongful conduct by any third party or to apprehend any third party
who has engaged in such conduct.  Tenant shall indemnify, defend, protect, and
hold the Landlord Parties harmless from any obligation, loss, claim, action,
liability, penalty, damage, cost or expense (including reasonable attorneys’ and
consultants’ fees and expenses) (each, a “Claim”) that is imposed or asserted by
any third party and arises from (a) any cause in, on or about the Premises, or
(b) occupancy of the Premises by, or any negligence, willful misconduct or
breach of this Lease of or by, Tenant, any party claiming by, through or under
Tenant, their (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees, agents, contractors,
licensees or invitees, except to the extent such Claim arises from any
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party.  Landlord shall indemnify, defend, protect, and hold Tenant, its (direct
or indirect) owners, and their respective beneficiaries, trustees, officers,
directors, employees and agents (including Tenant, the “Tenant Parties”)
harmless from any Claim that is imposed or asserted by any third party and
arises from any negligence, willful misconduct or breach of this Lease of or by
any Landlord Party, except to the extent such Claim arises from any negligence,
willful misconduct or breach of this Lease of or by any Tenant Party.
 
10.2          Tenant’s Insurance.  Tenant shall maintain the following coverages
in the following amounts:
 
10.2.1           Commercial General Liability Insurance covering claims of
bodily injury, personal injury and property damage arising out of Tenant’s
operations and contractual liabilities, including coverage formerly known as
broad form, on an occurrence basis, with combined primary and excess/umbrella
limits of $3,000,000 each occurrence and $4,000,000 annual aggregate.
 
10.2.2           Property Insurance covering (i) all office furniture, trade
fixtures, office equipment, free-standing cabinet work, movable partitions,
merchandise and all other items of Tenant’s property in the Premises installed
by, for, or at the expense of Tenant, and (ii) any Leasehold Improvements
installed by or for the benefit of Tenant pursuant to this Lease
(“Tenant-Insured Improvements”).  Such insurance shall be written on a special
cause of loss form for physical loss or damage, for the full replacement cost
value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance, and shall include coverage for damage or
other loss caused by fire or other peril, including vandalism and malicious
mischief, theft, water damage of any type, including sprinkler leakage, bursting
or stoppage of pipes, and explosion, and providing business interruption
coverage for a period of one year.
 
10.2.3           Workers’ Compensation statutory limits and Employers’ Liability
limits of $1,000,000.
 
10.3         Form of Policies.  The minimum limits of insurance required to be
carried by Tenant shall not limit Tenant’s liability.  Such insurance shall be
issued by an insurance company that has an A.M. Best rating of not less than
A-VIII and shall be in form and content reasonably acceptable to
Landlord.  Tenant’s Commercial General Liability Insurance shall (a) name the
Landlord Parties and any other party designated by Landlord (“Additional Insured
Parties”) as additional insureds; and (b) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance.  Landlord shall be designated as a
loss payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements.  Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 25”
(Certificate of Liability Insurance) and “ACORD 28” (Evidence of Commercial
Property Insurance) or the equivalent.  Attached to the ACORD 25 (or equivalent)
there shall be an endorsement (or an excerpt from the policy) naming the
Additional Insured Parties as additional insureds, and attached to the ACORD 28
(or equivalent) there shall be an endorsement (or an excerpt from the policy)
designating Landlord as a loss payee with respect to Tenant’s Property Insurance
on any Tenant-Insured Improvements, and each such endorsement (or policy
excerpt) shall be binding on Tenant’s insurance company.  Upon Landlord’s
request, Tenant shall deliver to Landlord, in lieu of such certificates, copies
of the policies of insurance required to be carried under Section 10.2 showing
that the Additional Insured Parties are named as additional insureds and that
Landlord is designated as a loss payee with respect to Tenant’s Property
Insurance on any Tenant-Insured Improvements.
 
10.4         Subrogation.  Each party waives, and shall cause its insurance
carrier to waive, any right of recovery against the other party, any of its
(direct or indirect) owners, or any of their respective beneficiaries, trustees,
officers, directors, employees or agents for any loss of or damage to property
which loss or damage is (or, if the insurance required hereunder had been
carried, would have been) covered by the waiving party’s property
insurance.  For purposes of this Section 10.4 only, (a) any deductible with
respect to a party’s insurance shall be deemed covered by, and recoverable by
such party under, valid and collectable policies of insurance, and (b) any
contractor retained by Landlord to
 

 
10

--------------------------------------------------------------------------------

 

install, maintain or monitor a fire or security alarm for the Building shall be
deemed an agent of Landlord.
 
10.5         Additional Insurance Obligations.  Tenant shall maintain such
increased amounts of the insurance required to be carried by Tenant under this
Section 10, and such other types and amounts of insurance covering the Premises
and Tenant’s operations therein, as may be reasonably requested by Landlord, but
not in excess of the amounts and types of insurance then being required by
landlords of buildings comparable to and in the vicinity of the Building.
 
11       CASUALTY DAMAGE.  With reasonable promptness (and in any event, if
structural damage has occurred then within 120 days, and otherwise within
30 days) after discovering any damage to the Premises (other than trade
fixtures), or to any Common Area or Building system necessary for access to or
tenantability of the Premises, resulting from any fire or other casualty (a
“Casualty”), Landlord shall notify Tenant of Landlord’s reasonable estimate of
the time required to substantially complete repair of such damage (the “Landlord
Repairs”).  If, according to such estimate, the Landlord Repairs cannot be
substantially completed within 180 days after they are commenced, either party
may terminate this Lease upon 60 days’ notice to the other party delivered
within 10 days after Landlord’s delivery of such estimate.  Within 45 days after
discovering any damage to the Project resulting from any Casualty, Landlord may,
whether or not the Premises are affected, terminate this Lease by notifying
Tenant if (i) any Security Holder terminates any ground lease or requires that
any insurance proceeds be used to pay any mortgage debt; (ii) any damage to
Landlord’s property is not fully covered by Landlord’s insurance policies;
(iii) Landlord decides to rebuild the Building or Common Areas so that it or
they will be substantially different structurally or architecturally; (iv) the
damage occurs during the last 12 months of the Term; or (v) any owner, other
than Landlord, of any damaged portion of the Project does not intend to repair
such damage.  If this Lease is not terminated pursuant to this Section 11,
Landlord shall promptly and diligently perform the Landlord Repairs, subject to
reasonable delays for insurance adjustment and other events of Force
Majeure.  The Landlord Repairs shall restore the Premises (other than trade
fixtures) and any Common Area or Building system necessary for access to or
tenantability of the Premises to substantially the same condition that existed
when the Casualty occurred, except for (a) any modifications required by Law or
any Security Holder, and (b) any modifications to the Common Areas that are
deemed desirable by Landlord, are consistent with the character of the Project,
and do not materially impair access to or tenantability of the
Premises.  Notwithstanding Section 10.4, Tenant shall assign to Landlord (or its
designee) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Section 10.2 with respect to any Tenant-Insured Improvements, and
if the estimated or actual cost of restoring any Tenant-Insured Improvements
exceeds the insurance proceeds received by Landlord from Tenant’s insurance
carrier, Tenant shall pay such excess to Landlord within 15 days after
Landlord’s demand.  Except to the extent Landlord may breach its obligations
under this Section 11, no Casualty or restoration shall render Landlord liable
to Tenant, constitute a constructive eviction, or excuse Tenant from any
obligation hereunder; provided, however, that if the Premises (other than trade
fixtures) or any Common Area or Building system necessary for access to or
tenantability of the Premises is damaged by a Casualty, then, during any time
that, as a result of such damage, any portion of the Premises is inaccessible or
untenantable and is not occupied by Tenant, Monthly Rent shall be abated in
proportion to the rentable square footage of such portion of the Premises.  If
Landlord does not substantially complete the Landlord Repairs by the Outside
Restoration Date (defined below), Tenant may terminate this Lease by notifying
Landlord within 15 days after the Outside Restoration Date and before the
substantial completion of the Landlord Repairs.  As used herein, “Outside
Restoration Date” means the date occurring two (2) months after the later of
(a) the expiration of the time set forth in Landlord’s estimate described in the
first sentence of this Section 11, or (b) the date occurring 180 days after the
date the Landlord Repairs are commenced; provided, however, that the Outside
Restoration Date shall be extended to the extent of (i) any delay caused by the
insurance adjustment process; (ii) any other delay caused by events of Force
Majeure, and (iii) any delay caused by Tenant or any party claiming by, through
or under Tenant.  Notwithstanding the foregoing, if Landlord determines in good
faith that it will be unable to substantially complete the Landlord Repairs by
the Outside Restoration Date, Landlord may cease its performance of the Landlord
Repairs and provide Tenant with notice (the “Restoration Date Extension Notice”)
stating such inability and identifying the date on which Landlord reasonably
believes such substantial completion will occur, in which event Tenant may
terminate this Lease by notifying Landlord within 10 business days after
receiving the Restoration Date Extension Notice.  If Tenant does not terminate
this Lease within such 10-business day period, the Outside Restoration Date
shall be automatically amended to be the date identified in the Restoration Date
Extension Notice.
 
12       NONWAIVER.  No provision hereof shall be deemed waived by either party
unless it is waived by such party expressly and in writing, and no waiver of any
breach of any provision hereof shall be deemed a waiver of any subsequent breach
of such provision or any other provision hereof.  Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such
acceptance.  No acceptance of payment of an amount less than the Rent due
hereunder shall be deemed a waiver of Landlord’s right to receive the full
amount of Rent due, whether or not any endorsement or statement accompanying
such payment purports to effect an accord and satisfaction.  No receipt of
monies by Landlord from Tenant after the giving of any notice, the
 

 
11

--------------------------------------------------------------------------------

 

commencement of any suit, the issuance of any final judgment, or the termination
hereof shall affect such notice, suit or judgment, or reinstate or extend the
Term or Tenant’s right of possession hereunder.
 
13       CONDEMNATION.  If any part of the Premises, Building or Project is
taken for any public or quasi-public use by power of eminent domain or by
private purchase in lieu thereof (a “Taking”) for more than 180 consecutive
days, Landlord may terminate this Lease.  If more than 25% of the rentable
square footage of the Premises is Taken, or access to the Premises is
substantially impaired as a result of a Taking, for more than 180 consecutive
days, Tenant may terminate this Lease.  Any such termination shall be effective
as of the date possession must be surrendered to the authority, and the
terminating party shall provide termination notice to the other party within
45 days after receiving written notice of such surrender date.  Except as
provided above in this Section 13, neither party may terminate this Lease as a
result of a Taking.  Tenant shall not assert any claim for compensation because
of any Taking; provided, however, that Tenant may file a separate claim for any
Taking of Tenant’s personal property or any fixtures that Tenant is entitled to
remove upon the expiration hereof, and for moving expenses, so long as such
claim does not diminish the award available to Landlord or any Security Holder
and is payable separately to Tenant.  If this Lease is terminated pursuant to
this Section 13, all Rent shall be apportioned as of the date of such
termination.  If a Taking occurs and this Lease is not so terminated, Monthly
Rent shall be abated for the period of such Taking in proportion to the
percentage of the rentable square footage of the Premises, if any, that is
subject to, or rendered inaccessible by, such Taking.
 
14       ASSIGNMENT AND SUBLETTING.
 
14.1         Transfers.  Subject to Section 14.8, Tenant shall not, without
Landlord’s prior consent, assign, mortgage, pledge, hypothecate, encumber,
permit any lien to attach to, or otherwise transfer this Lease or any interest
hereunder, permit any assignment or other transfer hereof or any interest
hereunder by operation of law, enter into any sublease or license agreement,
otherwise permit the occupancy or use of any part of the Premises by any persons
other than Tenant and its employees and contractors, or permit a Change of
Control (defined in Section 14.6) to occur (each, a “Transfer”).  If Tenant
desires Landlord’s consent to any Transfer, Tenant shall provide Landlord with
(i) notice of the terms of the proposed Transfer, including its proposed
effective date (the “Contemplated Effective Date”), a description of the portion
of the Premises to be transferred (the “Contemplated Transfer Space”), a
calculation of the Transfer Premium (defined in Section 14.3), and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, and (ii) current financial statements of the proposed transferee (or,
in the case of a Change of Control, of the proposed new controlling party(ies))
certified by an officer or owner thereof and any other information reasonably
required by Landlord in order to evaluate the proposed Transfer (collectively,
the “Transfer Notice”).  Within 15 business days after receiving the Transfer
Notice, Landlord shall notify Tenant of (a) its consent to the proposed
Transfer, or (b) its refusal to consent to the proposed Transfer.  Any Transfer
made without Landlord’s prior consent shall, at Landlord’s option, be void and
shall, at Landlord’s option, constitute a Default.  Tenant shall pay Landlord a
fee of $    for Landlord’s review of any proposed Transfer, whether or not
Landlord consents to it.
 
14.2         Landlord’s Consent.  Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer.  Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold its consent to a proposed Transfer if:
 
14.2.1           The proposed transferee is not a party of reasonable financial
strength in light of the responsibilities to be undertaken in connection with
the Transfer on the date the Transfer Notice is received; or
 
14.2.2           The proposed transferee has a character or reputation or is
engaged in a business that is not consistent with the quality of the Building or
the Project; or
 
14.2.3           The proposed transferee is a governmental entity or a nonprofit
organization; or
 
14.2.4           In the case of a proposed sublease, license or other occupancy
agreement, the rent or occupancy fee charged by Tenant to the transferee during
the term of such agreement, calculated using a present value analysis, is less
than 95% of the rent being quoted by Landlord or its Affiliate (defined in
Section 14.8) at the time of such Transfer for comparable space in the Project
for a comparable term, calculated using a present value analysis; or
 
14.2.5           The proposed transferee or any of its Affiliates, on the date
the Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Project.
 
Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains
 

 
12

--------------------------------------------------------------------------------

 

Landlord’s consent thereto pursuant and subject to the terms of this Section 14;
and (b) if Landlord unreasonably withholds its consent under this Section 14.2,
Tenant’s sole remedies shall be contract damages (subject to Section 20) or
specific performance, and Tenant waives all other remedies, including any right
to terminate this Lease.
 
14.3         Transfer Premium.  If Landlord consents to a Transfer, Tenant shall
pay Landlord an amount equal to   % of any Transfer Premium (defined below).  As
used herein, “Transfer Premium” means    .  Payment of Landlord’s share of the
Transfer Premium shall be made (x) in the case of an assignment or a Change of
Control, within 10 days after Tenant or the prior controlling party(ies), as the
case may be, receive(s) the consideration described above, and (y) in the case
of a sublease, license or other occupancy agreement, for each month of the term
of such agreement, within five (5) business days after Tenant receives the rent
and other consideration described above.
 
14.4         Intentionally Omitted.
 
14.5         Effect of Consent.  If Landlord consents to a Transfer, (i) such
consent shall not be deemed a consent to any further Transfer, (ii) Tenant shall
deliver to Landlord, promptly after execution, an executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, and (iii) Tenant shall deliver to Landlord, upon Landlord’s request, a
complete statement, certified by an independent CPA or Tenant’s chief financial
officer, setting forth in detail the computation of any Transfer Premium.  In
the case of an assignment, the assignee shall assume in writing, for Landlord’s
benefit, all of Tenant’s obligations hereunder.  No Transfer, with or without
Landlord’s consent, shall relieve Tenant or any guarantor hereof from any
liability hereunder.  Notwithstanding any contrary provision hereof, Tenant,
with or without Landlord’s consent, shall not enter into, or permit any party
claiming by, through or under Tenant to enter into, any sublease, license or
other occupancy agreement that provides for payment based in whole or in part on
the net income or profit of the subtenant, licensee or other occupant
thereunder.
 
14.6         Change of Control.  As used herein, “Change of Control” means
(a) if Tenant is a closely held professional service firm, the withdrawal or
change (whether voluntary, involuntary or by operation of law) of more than
25% of its equity owners within a 12-month period; and (b) in all other cases,
any transaction(s) resulting in the acquisition of a Controlling Interest
(defined below) by one or more parties that did not own a Controlling Interest
immediately before such transaction(s).  As used herein, “Controlling Interest”
means any direct or indirect equity or beneficial ownership interest in Tenant
that confers upon its holder(s) the direct or indirect power to direct the
ordinary management and policies of Tenant, whether through the ownership of
voting securities, by contract or otherwise (but not through the ownership of
voting securities listed on a recognized securities exchange).
 
14.7         Effect of Default.  If Tenant is in Default, Landlord is
irrevocably authorized, as Tenant’s agent and attorney-in-fact, to direct any
transferee under any sublease, license or other occupancy agreement to make all
payments under such agreement directly to Landlord (which Landlord shall apply
towards Tenant’s obligations hereunder) until such Default is cured.  Such
transferee shall rely upon any representation by Landlord that Tenant is in
Default, whether or not confirmed by Tenant.
 
14.8         Permitted Transfers.  Notwithstanding any contrary provision
hereof, if Tenant is not in Default, Tenant may, without Landlord’s consent
pursuant to Section 14.1, assign this Lease to (a) an Affiliate of Tenant (other
than pursuant to a merger or consolidation), (b) a successor to Tenant by merger
or consolidation, or (c) a successor to Tenant by purchase of all or
substantially all of Tenant’s assets (a “Permitted Transfer”), provided that
(i) at least 10 business days before the Transfer, Tenant notifies Landlord of
such Transfer and delivers to Landlord any documents or information reasonably
requested by Landlord relating thereto, including reasonable documentation that
the Transfer satisfies the requirements of this Section 14.8; (ii) in the case
of an assignment pursuant to clause (a) or (c) above, the assignee executes and
delivers to Landlord, at least 10 business days before the assignment, a
commercially reasonable instrument pursuant to which the assignee assumes, for
Landlord’s benefit, all of Tenant’s obligations hereunder; (iii) in the case of
an assignment pursuant to clause (b) above, (A) the successor entity has a net
worth (as determined in accordance with GAAP, but excluding intellectual
property and any other intangible assets (“Net Worth”)) immediately after the
Transfer that is not less than the Net Worth of Tenant immediately before the
Transfer, and (B) if Tenant is a closely held professional service firm, at
least 75% of its equity owners existing 12 months before the Transfer are also
equity owners of the successor entity; (iv) the transferee is qualified to
conduct business in the state where the Building is located; and (v) the
Transfer is made for a good faith operating business purpose
 

 
13

--------------------------------------------------------------------------------

 

and not in order to evade the requirements of this Section 14.  As used herein,
“Affiliate” means, with respect to any party, a person or entity that controls,
is under common control with, or is controlled by such party.
 
15       SURRENDER.  Upon the expiration or earlier termination hereof, and
subject to Sections 8 and 11 and this Section 15, Tenant shall surrender
possession of the Premises to Landlord in as good condition and repair as
existed when Tenant took possession and as thereafter improved by Landlord
and/or Tenant, except for reasonable wear and tear and repairs that are
Landlord’s express responsibility hereunder.  Before such expiration or
termination, Tenant, without expense to Landlord, shall (a) remove from the
Premises all debris and rubbish and all furniture, equipment, trade fixtures,
Lines, free-standing cabinet work, movable partitions and other articles of
personal property that are owned or placed in the Premises by Tenant or any
party claiming by, through or under Tenant (except for any Lines not required to
be removed under Section 23), and (b) repair all damage to the Premises and
Building resulting from such removal.  If Tenant fails to timely perform such
removal and repair, Landlord may do so at Tenant’s expense (including storage
costs).  If Tenant fails to remove such property from the Premises, or from
storage, within 30 days after notice from Landlord, any part of such property
shall be deemed, at Landlord’s option, either (x) conveyed to Landlord without
compensation, or (y) abandoned.
 
16       HOLDOVER.  If Tenant fails to surrender the Premises upon the
expiration or earlier termination hereof, Tenant’s tenancy shall be subject to
the terms and conditions hereof; provided, however, that such tenancy shall be a
tenancy at sufferance only, for the entire Premises, and Tenant shall pay
Monthly Rent (on a per-month basis without reduction for any partial month) at a
rate equal to 150% of the Monthly Rent applicable during the last calendar month
of the Term.  Nothing in this Section 16 shall limit Landlord’s rights or
remedies or be deemed a consent to any holdover.  If Landlord is unable to
deliver possession of the Premises to a new tenant or to perform improvements
for a new tenant as a result of Tenant’s holdover, then, subject to
Section 19.4, Tenant shall be liable for all resulting direct damages incurred
by Landlord, but only to the extent that such holdover occurs more than 60 days
after notice from Landlord that Landlord has entered into a lease with such new
tenant.  For purposes of the preceding sentence, without limitation, any loss of
rent, increase in re-leasing costs, or liability (other than for consequential
damages) in favor of a new tenant incurred by Landlord as a result of Tenant’s
holdover during any period following the expiration or earlier termination
hereof shall be deemed direct damages.
 
17       SUBORDINATION; ESTOPPEL CERTIFICATES.  This Lease shall be subject and
subordinate to all existing and future ground or underlying leases, mortgages,
trust deeds, deeds to secure debt, and other encumbrances against the Building
or Project, all renewals, extensions, modifications, consolidations and
replacements thereof (each, a “Security Agreement”), and all advances made upon
the security of such mortgages or trust deeds, unless in each case the holder of
such Security Agreement (each, a “Security Holder”) requires in writing that
this Lease be superior thereto.  Upon any termination or foreclosure (or any
delivery of a deed in lieu of foreclosure) of any Security Agreement (a
“Succession”), Tenant, upon request, shall attorn, without deduction or set-off,
to the Security Holder or purchaser or any successor thereto and shall recognize
such party (the “Successor”) as the lessor hereunder if the Successor agrees not
to disturb Tenant’s occupancy so long as Tenant timely pays the Rent and
otherwise performs its obligations hereunder; provided, however, that the
Successor shall not be liable for or bound by (i) any payment of Rent made to
Landlord more than 30 days before its due date, (ii) any act or omission of or
default by Landlord hereunder (but the Successor shall be subject to Landlord’s
continuing obligations hereunder to the extent arising after the Succession and
to the extent of the Successor’s interest in the Property), (iii) any credits,
claims, setoffs or defenses that Tenant may have against Landlord, (iv) any
modification or amendment to this Lease for which the Security Holder’s consent
is required, but has not been obtained, under the Security Agreement, or (v) any
obligation hereunder to maintain a fitness facility at the Building.  Within
15 business days after request by Landlord, Tenant shall execute such further
instruments as Landlord may reasonably deem necessary to confirm such attornment
and evidence the subordination or superiority of this Lease to any Security
Agreement.  Tenant waives any right it may have under Law to terminate or
otherwise adversely affect this Lease or Tenant’s obligations hereunder upon a
foreclosure.  Within 15 business days after Landlord’s request, Tenant shall
execute and deliver to Landlord a commercially reasonable estoppel certificate
in favor of such parties as Landlord may reasonably designate, including current
and prospective Security Holders and prospective purchasers.
 
18       ENTRY BY LANDLORD.  At all reasonable times and upon reasonable notice
to Tenant, or in an emergency, Landlord may enter the Premises to (i) inspect
the Premises; (ii) show the Premises to prospective purchasers, current or
prospective Security Holders or insurers, or, during the last 12 months of the
Term (or while an uncured Default exists), prospective tenants; (iii) post
notices of non-responsibility; or (iv) perform maintenance, repairs or
alterations.  At any time and without notice to Tenant, Landlord may enter the
Premises to perform required services; provided, however, that, except in an
emergency, Landlord shall provide Tenant with reasonable prior notice (which
notice, notwithstanding Section 25.1, may be delivered by e-mail, fax, telephone
or orally and in person) of any entry to perform a service that is not performed
on a weekly or more frequent basis.  If reasonably necessary, Landlord may
temporarily close any portion of the Premises to perform maintenance, repairs or
alterations.  In an
 

 
14

--------------------------------------------------------------------------------

 

emergency, Landlord may use any means it deems proper to open doors to and in
the Premises.  Except in an emergency, Landlord shall comply with any reasonable
security procedures of Tenant (such as procedures requiring identification of
any person entering the Premises, accompaniment by a Tenant employee, and/or the
wearing of a badge, but excluding any background check that (i) requires the
provision of identifying information other than (a) photo identification or
other reasonable evidence of such person’s name, and (b) the name of such
person’s employer, (ii) requires more than five (5) minutes to complete, or
(iii) precludes entry for any reason other than discovery that such person
(a) has been convicted of a felony involving dishonesty or breach of trust, or
(b) is a Prohibited Party (defined in Section 25.3).  No entry into or closure
of any portion of the Premises pursuant to this Section 18 shall render Landlord
liable to Tenant, constitute a constructive eviction, or excuse Tenant from any
obligation hereunder.
 
19       DEFAULTS; REMEDIES.
 
19.1         Events of Default.  The occurrence of any of the following shall
constitute a “Default”:
 
19.1.1           Any failure by Tenant to pay any Rent when due unless such
failure is cured within 5 business days after notice from Landlord to Tenant
(which notice, without limiting Section 25.10, shall be in writing); or
 
19.1.2           Except where a specific time period is otherwise set forth for
Tenant’s cure herein (in which event Tenant’s failure to cure within such time
period shall be a Default), and except as otherwise provided in this
Section 19.1, any breach by Tenant of any other provision hereof where such
breach continues for 30 days after notice from Landlord; provided that if such
breach cannot reasonably be cured within such 30-day period, Tenant shall not be
in Default as a result of such breach if Tenant diligently commences such cure
within such period, thereafter diligently pursues such cure, and completes such
cure within 60 days after Landlord’s notice; or
 
19.1.3           Abandonment of the Premises by Tenant; or
 
19.1.4           Any breach by Tenant of Sections 5, 14, 17 or 18 where such
breach continues for more than 2 business days after notice from Landlord; or
 
19.1.5           Tenant becomes in breach of Section 25.3.
 
If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent) on three (3) separate occasions during any 12-month
period, Tenant’s subsequent breach of such provision shall be, at Landlord’s
option, an incurable Default.  The notice periods provided herein are in lieu
of, and not in addition to, any notice periods provided by Law, and Landlord
shall not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding.
 
19.2         Remedies Upon Default.  Upon any Default, Landlord shall have, in
addition to any other remedies available to Landlord at law or in equity (which
shall be cumulative and nonexclusive), the option to pursue any one or more of
the following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:
 
19.2.1           Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:
 
(a)        The worth at the time of award of the unpaid Rent which has been
earned at the time of such termination; plus
 
(b)        The worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus
 
(c)        The worth at the time of award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
Rent loss that Tenant proves could have been reasonably avoided; plus
 
(d)        Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
hereunder or which in the ordinary course of things would be likely to result
therefrom, including brokerage commissions, advertising expenses, expenses of
remodeling any portion of the Premises for a new tenant (whether for the same or
a
 

 
15

--------------------------------------------------------------------------------

 

different use), and any special concessions made to obtain a new tenant; plus
 
(e)        At Landlord’s option, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Law.
 
As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law.  As used in Section 19.2.1(c), the “worth at the time of
award” shall be computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus 1%.
 
19.2.2           [Intentionally Omitted.]
 
19.2.3           Landlord shall at all times have the rights and remedies (which
shall be cumulative with each other and cumulative and in addition to those
rights and remedies available under Sections 19.2.1 and 19.2.2, or any Law or
other provision hereof), without prior demand or notice except as required by
Law, to seek any declaratory, injunctive or other equitable relief, and
specifically enforce this Lease, or restrain or enjoin a violation or breach of
any provision hereof.
 
19.3         Efforts to Relet.  Unless Landlord provides Tenant with express
notice to the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder.  Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, any existing or future rights to redeem or reinstate, by order or
judgment of any court or by any legal process or writ, this Lease or Tenant’s
right of occupancy of the Premises after any termination hereof.
 
19.4         Mitigation of Damages.  Landlord shall use reasonable efforts to
mitigate damages resulting from any breach of this Lease by Tenant; provided,
however, that (a) Landlord shall not be required to relet the Premises in
preference to any other space in the Project or to relet the Premises to any
party that Landlord could reasonably reject as a transferee pursuant to
Section 14.2; and (b) nothing in this Section 19.4 shall limit Landlord’s rights
under clauses (a), (b) or (c) of Section 19.2.1 or under Section 19.3.
 
19.5         Landlord Default.  Landlord shall not be in default hereunder
unless it breaches a provision hereof and such breach continues for 30 days
after notice from Tenant; provided that if such breach cannot reasonably be
cured within such 30-day period, Landlord shall not be in default as a result of
such breach if Landlord diligently commences such cure within such period,
thereafter diligently pursues such cure, and completes such cure within 60 days
after Tenant’s notice.  Upon any such default by Landlord, Tenant shall have all
remedies available to it at law or in equity, except as otherwise provided
herein.  Before exercising any remedies for a default by Landlord, Tenant shall
give notice and a reasonable time to cure to any Security Holder of which Tenant
has been notified.
 
20       LANDLORD EXCULPATION.  Notwithstanding any contrary provision hereof,
(a) the liability of the Landlord Parties to Tenant shall be limited to an
amount equal to the lesser of (i) Landlord’s interest in the Building, or
(ii) the equity interest Landlord would have in the Building if the Building
were encumbered by third-party debt in an amount equal to 80% of the value of
the Building (as such value is determined by Landlord); (b) Tenant shall look
solely to Landlord’s interest in the Building for the recovery of any judgment
or award against any Landlord Party; (c) no Landlord Party shall have any
personal liability for any judgment or deficiency, and Tenant waives and
releases such personal liability on behalf of itself and all parties claiming
by, through or under Tenant; and (d) no Landlord Party shall be liable for any
injury or damage to, or interference with, Tenant’s business, including loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, or for any form of special or consequential damage.
 
21       Intentionally Omitted.
 
22       Intentionally Omitted.
 
23       COMMUNICATIONS AND COMPUTER LINES.  All Lines installed pursuant to
this Lease shall be (a) installed in accordance with Section 7; and (b) clearly
marked with adhesive plastic labels (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, and the purpose of such Lines
(i) every six (6) feet outside the Premises (including the electrical room
risers and any Common Areas), and (ii) at their termination points.  Landlord
may designate specific contractors for work relating to vertical
Lines.  Sufficient spare cables and space for additional cables shall be
maintained
 

 
16

--------------------------------------------------------------------------------

 

for other occupants, as reasonably determined by Landlord.  Unless otherwise
notified by Landlord, Tenant, at its expense and before the expiration or
earlier termination hereof, shall remove all Lines and repair any resulting
damage.  As used herein, “Lines” means all communications or computer wires and
cables serving the Premises, whenever and by whomever installed or paid for,
including any such wires or cables installed pursuant to any prior lease.
 
24       PARKING.  Tenant may park in the Building’s parking facilities (the
“Parking Facility”), in common with other tenants of the Building, upon the
following terms and conditions.  Tenant shall not use more than the number of
unreserved and/or reserved parking spaces set forth in Section 1.9.  Tenant
shall pay Landlord any fees, taxes or other charges imposed by any governmental
or quasi-governmental agency in connection with the Parking Facility, to the
extent such amounts are allocated to Tenant by Landlord.  Landlord shall not be
liable to Tenant, nor shall this Lease be affected, if any parking is impaired
by (or any parking charges are imposed as a result of) any Law.  Tenant shall
comply with all rules and regulations established by Landlord from time to time
for the orderly operation and use of the Parking Facility, including any sticker
or other identification system and the prohibition of vehicle repair and
maintenance activities in the Parking Facility.  Landlord may, in its
discretion, allocate and assign parking passes among Tenant and the other
tenants in the Building.  Tenant’s use of the Parking Facility shall be at
Tenant’s sole risk, and Landlord shall have no liability for any personal injury
or damage to or theft of any vehicles or other property occurring in the Parking
Facility or otherwise in connection with any use of the Parking Facility by
Tenant or its employees or invitees.  Landlord may alter the size,
configuration, design, layout or any other aspect of the Parking Facility
without abatement of Rent or liability to Tenant provided that such alteration
does not materially impair Tenant’s rights under this Section 24.  In addition,
for purposes of facilitating any such alteration, Landlord may temporarily deny
or restrict access to the Parking Facility, without abatement of Rent or
liability to Tenant, provided that Landlord uses commercially reasonable efforts
to make reasonable substitute parking available to Tenant.  Tenant’s parking
rights under this Section 24 are solely for the benefit of Tenant’s employees
and invitees and such rights may not be transferred without Landlord’s prior
consent, except pursuant to a Transfer permitted under Section 14.
 
25       MISCELLANEOUS.
 
25.1         Notices.  Except as provided in Section 18, no notice, demand,
statement, designation, request, consent, approval, election or other
communication given hereunder (“Notice”) shall be binding upon either party
unless (a) it is in writing; (b) it is (i) sent by certified or registered mail,
postage prepaid, return receipt requested, (ii) delivered by a nationally
recognized courier service, or (iii) delivered personally; and (c) it is sent or
delivered to the address set forth in Section 1.10 or 1.11, as applicable, or to
such other place (other than a P.O. box) as the recipient may from time to time
designate in a Notice to the other party.  Any Notice shall be deemed received
on the earlier of the date of actual delivery or the date on which delivery is
refused, or, if Tenant is the recipient and has vacated its notice address
without providing a new notice address, three (3) days after the date the Notice
is deposited in the U.S. mail or with a courier service as described above.
 
25.2         Force Majeure.  If either party is prevented from performing any
obligation hereunder by any strike, act of God, war, terrorist act, shortage of
labor or materials, governmental action, civil commotion or other cause beyond
such party’s reasonable control (“Force Majeure”), such obligation shall be
excused during (and any time period for the performance of such obligation shall
be extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project.
 
25.3         Representations and Covenants.  Each party (“Representing Party”)
represents, warrants and covenants to the other that (a) Representing Party is,
and at all times during the Term will remain, duly organized, validly existing
and in good standing under the Laws of the state of its formation and qualified
to do business in the state of Ohio; (b) neither Representing Party’s execution
of nor its performance under this Lease will cause Representing Party to be in
violation of any agreement or Law; (c) Representing Party (and, if Representing
Party is Tenant, any guarantor hereof) has not, and at no time during the Term
will have, (i) made a general assignment for the benefit of creditors,
(ii) filed a voluntary petition in bankruptcy or suffered the filing by
creditors of an involuntary petition in bankruptcy that is not dismissed within
30 days, (iii) suffered the appointment of a receiver to take possession of all
or substantially all of its assets, (iv) suffered the attachment or other
judicial seizure of all or substantially all of its assets, (v) admitted in
writing its inability to pay its debts as they come due, or (vi) made an offer
of settlement, extension or composition to its creditors generally; and (d) no
party that (other than through the passive ownership of interests traded on a
recognized securities exchange) constitutes, owns, controls, or is owned or
controlled by Representing Party (or if Representing Party is Tenant, by any
guarantor hereof or any subtenant of Tenant) is, or at any time during the Term
will be, (i) in violation of any Laws relating to terrorism or money laundering,
or (ii) a party (a “Prohibited Party”) identified on any list compiled pursuant
to Executive Order 13224 for the purpose of identifying suspected terrorists or
on the
 

 
17

--------------------------------------------------------------------------------

 

most current list published by the U.S. Treasury Department Office of Foreign
Assets Control at its official website, http://www.treas.gov/ofac/tllsdn.pdf or
any replacement website or other replacement official publication of such list.
 
25.4         Signs.  Landlord shall include Tenant’s name in any tenant
directory located in the lobby on the first floor of the Building.  If any part
of the Premises is located on a multi-tenant floor, Landlord shall provide
identifying suite signage for Tenant comparable to that provided by Landlord on
similar floors in the Building.  Such identifying suite signage shall be
provided at Landlord’s expense; provided, however, that any changes to such
signage made after its initial installation shall be at Tenant’s
expense.  Tenant may not install (a) any signs outside the Premises, or
(b) without Landlord’s prior consent in its sole and absolute discretion, any
signs, window coverings, blinds or similar items that are visible from outside
the Premises.
 
25.5         Supplemental HVAC.  If any supplemental HVAC unit (a “Unit”) serves
the Premises, then (a) Tenant shall pay the costs of all electricity consumed in
the Unit’s operation, together with the cost of installing a meter to measure
such consumption; (b) Tenant, at its expense, shall (i) operate and maintain the
Unit in compliance with all applicable Laws and such reasonable rules and
procedures as Landlord may impose; (ii) keep the Unit in as good working order
and condition as exists upon its installation (or, if later, on the date Tenant
takes possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendation of such contractor;
and (v) promptly provide to Landlord a copy of such contract and each report
issued thereunder; (c) the Unit shall become Landlord’s property upon
installation and without compensation to Tenant; provided, however, that upon
Landlord’s request at the expiration or earlier termination hereof, Tenant, at
its expense, shall remove the Unit and repair any resulting damage; (d) the Unit
shall be deemed (i) a Leasehold Improvement (except for purposes of Section 8),
and (ii) for purposes of Section 11, part of the Premises; (e) if the Unit
exists on the date of mutual execution and delivery hereof, Tenant accepts the
Unit in its “as is” condition, without representation or warranty as to quality,
condition, fitness for use or any other matter; (f) if the Unit connects to the
Building’s condenser water loop (if any), then Tenant shall pay to Landlord, as
Additional Rent, Landlord’s standard one-time fee for such connection and
Landlord’s standard monthly per-ton usage fee; and (g) if any portion of the
Unit is located on the roof, then (i) Tenant’s access to the roof shall be
subject to such reasonable rules and procedures as Landlord may impose;
(ii) Tenant shall maintain the affected portion of the roof in a clean and
orderly condition and shall not interfere with use of the roof by Landlord or
any other tenants or licensees; and (iii) Landlord may relocate the Unit and/or
temporarily interrupt its operation, without liability to Tenant, as reasonably
necessary to maintain and repair the roof or otherwise operate the Building.
 
25.6         Attorneys’ Fees.  In any action or proceeding between the parties,
including any appellate or alternative dispute resolution proceeding, the
prevailing party may recover from the other party all of its costs and expenses
in connection therewith, including reasonable attorneys’ fees and costs.
 
25.7         Brokers.  Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease.  Tenant shall
indemnify, defend, and hold Landlord harmless from all claims of any brokers,
other than Tenant’s Broker, claiming to have represented Tenant in connection
with this Lease.  Landlord shall indemnify, defend and hold Tenant harmless from
all claims of any brokers, including Landlord’s Broker, claiming to have
represented Landlord in connection with this Lease.  Tenant acknowledges that
any Affiliate of Landlord that is involved in the negotiation of this Lease is
representing only Landlord, and that any assistance rendered by any agent or
employee of such Affiliate in connection with this Lease or any subsequent
amendment or other document related hereto has been or will be rendered as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.
 
25.8         Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be
construed and enforced in accordance with the Laws of the state where the
Building is located.  THE PARTIES WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY
REMEDY.
 
25.9         [Intentionally Omitted.]
 
25.10       Interpretation.  As used herein, the capitalized term “Section”
refers to a section hereof unless otherwise specifically provided herein.  As
used in this Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer
to this Lease and the term “include” and its derivatives are not limiting.  As
used herein, the term “business day” means any day other than Saturday, Sunday
and any Holiday.
 

 
18

--------------------------------------------------------------------------------

 

Any reference herein to “any part” or “any portion” of the Premises, the
Property or any other property shall be construed to refer to all or any part of
such property.  Wherever this Lease requires Tenant to comply with any Law,
rule, regulation, procedure or other requirement or prohibits Tenant from
engaging in any particular conduct, this Lease shall be deemed also to require
Tenant to cause each of its employees, licensees, invitees and subtenants, and
any other party claiming by, through or under Tenant, to comply with such
requirement or refrain from engaging in such conduct, as the case may
be.  Wherever this Lease requires Landlord to provide a customary service or to
act in a reasonable manner (whether in incurring an expense, establishing a rule
or regulation, providing an approval or consent, or performing any other act),
this Lease shall be deemed also to provide that whether such service is
customary or such conduct is reasonable shall be determined by reference to the
practices of owners of buildings that (i) are comparable to the Building in
size, age, class, quality and location, and (ii) at Landlord’s option, have
been, or are being prepared to be, certified under the U.S. Green Building
Council’s Leadership in Energy and Environmental Design (LEED) rating system or
a similar rating system.  Tenant waives the benefit of any rule that a written
agreement shall be construed against the drafting party.
 
25.11              Entire Agreement.  This Lease sets forth the entire agreement
between the parties relating to the subject matter hereof and supersedes any
previous agreements (none of which shall be used to interpret this
Lease).  Tenant acknowledges that in entering into this Lease it has not relied
upon any representation, warranty or statement, whether oral or written, not
expressly set forth herein.  This Lease can be modified only by a written
agreement signed by both parties.
 
25.12              Other.  Landlord, at its option, may cure any Default,
without waiving any right or remedy or releasing Tenant from any obligation, in
which event Tenant shall pay Landlord, upon demand, the cost of such cure.  If
any provision hereof is void or unenforceable, no other provision shall be
affected.  Submission of this instrument for examination or signature by Tenant
does not constitute an option or offer to lease, and this instrument is not
binding until it has been executed and delivered by both parties.  If Tenant is
comprised of two or more parties, their obligations shall be joint and
several.  Time is of the essence with respect to the performance of every
provision hereof in which time of performance is a factor.  So long as Tenant
performs its obligations hereunder, Tenant shall have peaceful and quiet
possession of the Premises against any party claiming by, through or under
Landlord, subject to the terms hereof.  Landlord may transfer its interest
herein, in which event Landlord shall be released from, Tenant shall look solely
to the transferee for the performance of, and the transferee shall be deemed to
have assumed, all of Landlord’s obligations arising hereunder after the date of
such transfer (including the return of any Security Deposit) and Tenant shall
attorn to the transferee.  Landlord reserves all rights not expressly granted to
Tenant hereunder, including the right to make alterations to the Project.  No
rights to any view or to light or air over any property are granted to Tenant
hereunder.  The expiration or termination hereof shall not relieve either party
of any obligation that accrued before, or continues to accrue after, such
expiration or termination.
 
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]
 

 
19

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.
 

 
LANDLORD:
 
BRE/COH OH LLC,
a Delaware limited liability company
 
By:            /s/ Chris Hendricks
Name:       Chris Hendricks
Title:         Executive Vice President
  and Chief Operating Officer
 







STATE OF TEXAS                               )
 ) SS:
COUNTY OF DALLAS                        )


Before me, a Notary Public in and for said County and State, personally appeared
Chris Hendricks, by me known and by me known to be the EVP and COO of BRE/COH OH
LLC, a Delaware limited liability company, who acknowledged the execution of the
foregoing Office Lease on behalf of said limited liability company.


WITNESS my hand and Notarial Seal this 26th  day of July, 2012.




/s/ Jeanette Kay Drew
Notary Public


Jeanette Kay Drew
Printed Signature
(notarial seal)


My Commission Expires:  June 3, 2015
My County of Residence:  Collin





 
20

--------------------------------------------------------------------------------

 






 
TENANT:
 
ADS ALLIANCE DATA SYSTEMS, INC., a Delaware corporation
 
By:           /s/ Timothy King
Name:      Timothy King
Title:        CFO, Retail Services
 
 





STATE OF Ohio                                    )
 ) SS:
COUNTY OF Franklin                          )


Before me, a Notary Public in and for said County and State, personally appeared
Timothy King, by me known and by me known to be the CFO of ADS ALLIANCE DATA
SYSTEMS, INC., a Delaware corporation, who acknowledged the execution of the
foregoing Office Lease on behalf of said corporation.


WITNESS my hand and Notarial Seal this 19 day of July, 2012.




/s/ Linda E. Megnin
Notary Public


Linda E. Megnin
Printed Signature
(notarial seal)


My Commission Expires:  10/20/2014

My County of Residence:  Franklin



 
21

--------------------------------------------------------------------------------

 

4400 Easton Commons


CONFIRMATION LETTER




October 2, 2012


To:          Alliance Data Systems, Inc.
4400 Easton Commons
Columbus, Ohio  43219


Re:  Office Lease (the “Lease”) dated July 26, 2012, between BRE/COH OH LLC, a
Delaware limited liability company (“Landlord”) and Alliance Data Systems, Inc.,
A Delaware corporation (“Tenant”), concerning suit the 2nd floor and 3rd floor
of the building located at 4400 Easton Commons, Columbus, Ohio 43219.


Lease ID:
Business Unit Number:  20770


Dear Alliance Data Systems, Inc.:


In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:


1.  The Commencement Date is October 1, 2012 and the Expiration Date is February
28, 2018.
2.  The exact number of rentable square feet within the Premises is 68,981
square feet, subject to
     Section 1.2.2 of the Lease.
3.  Tenant’s Share, based upon the exact number of rentable square feet within
the Premises, is
     67.9549%, subject to Section 1.6 of the Lease.


Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.


“Landlord:”


BRE/COH OH LLC
A Delaware limited Liability Company


By: /s/ Thomas Burdi
Name:  Thomas Burdi
Title:  VP Asset Management


Agreed and Accepted as of 11/16, 2012


“Tenant:”


Alliance Data Systems, Inc.
A Delaware Corporation


By:  /s/ Timothy King
Name:  Timothy King
Title:  CFO

 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT


THIS FIRST AMENDMENT (this “Amendment”) is made and entered into as of May 14,
2013, by and between BRE/COH OH LLC, a Delaware limited liability company
(“Landlord”), and ADS ALLIANCE DATA SYSTEMS, INC., a Delaware corporation
(“Tenant”).
 
RECITALS


A.
Landlord and Tenant are parties to that certain lease dated July 26, 2012 (the
“Lease”).  Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 68,981 rentable square feet (the “Existing Premises”)
described as Suite No(s). 200 and 300 on the 2nd and 3rd floors of the building
commonly known as 4400 Easton Commons located at 4400 Easton Commons, Columbus,
Ohio (the “Building”).



B.
The parties wish to expand the Premises (defined in the Lease) to include
additional space, containing approximately 4,509 rentable square feet described
as Suite 175 on the 1st floor of the Building and shown on Exhibit A attached
hereto (the “Expansion Space”), on the following terms and conditions.



NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:


1.
Expansion.



 
1.1.
Effect of Expansion.  Effective as of the Expansion Effective Date (defined in
Section 1.2 below), the Premises shall be increased from 68,981 rentable square
feet on the 2nd and 3rd floors to 73,490 rentable square feet on the 1st, 2nd
and 3rd floors by the addition of the Expansion Space, and, from and after the
Expansion Effective Date, the Existing Premises and the Expansion Space shall
collectively be deemed the Premises.  The term of the Lease for the Expansion
Space (the “Expansion Term”) shall commence on the Expansion Effective Date and,
unless sooner terminated in accordance with the Lease, end on the last day of
the term of the Lease for the Existing Premises (which the parties acknowledge
is February 28, 2018).  From and after the Expansion Effective Date, the
Expansion Space shall be subject to all the terms and conditions of the Lease
except as provided herein.  Except as may be expressly provided herein,
(a) Tenant shall not be entitled to receive, with respect to the Expansion
Space, any allowance, free rent or other financial concession granted with
respect to the Existing Premises, and (b) no representation or warranty made by
Landlord with respect to the Existing Premises shall apply to the Expansion
Space.

 
 
1.2.
Expansion Effective Date.  As used herein, “Expansion Effective Date” means the
earlier to occur of (i) the date on which Tenant first conducts business in the
Expansion Space, or (ii) June 1, 2013 Landlord shall tender possesion of the the
Expansion Space to Tenant free from occupancy by any party (the date of such
tender shall be referred to hereinafter as the “Delivery Date”) on the first
business day following mutual execution and delivery hereof.  During the period
beginning on the Delivery Date and ending on the date immediately preceding the
Expansion Effective Date, the provisions of this Amendment shall apply to the
Expansion Space as if the Expansion Effective Date had occurred; provided,
however, that during such period Tenant shall not be required to pay Monthly
Rent for the Expansion Space.



 
1.3.
Confirmation Letter.  At any time after the Expansion Effective Date, Landlord
may deliver to Tenant a notice substantially in the form of Exhibit C attached
hereto, as a confirmation of the information set forth therein, which Tenant
shall execute and return to Landlord within five (5) days after receiving
it.  If Tenant fails to execute and return (or reasonably object in writing to)
such notice within five (5) days after receiving it, Tenant shall be deemed to
have executed and returned it without exception.




 
1

--------------------------------------------------------------------------------

 

2.
Base Rent.  With respect to the Expansion Space during the Expansion Term, the
schedule of Base Rent shall be as follows:

 
All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.


3.
[Intentionally Omitted.].



4.
Tenant’s Share.  With respect to the Expansion Space during the Expansion Term,
Tenant’s Share shall be 4.4419%.



5.
Expenses and Taxes.  With respect to the Expansion Space during the Expansion
Term, Tenant shall pay for Tenant’s Share of Expenses and Taxes in accordance
with the terms of the Lease.



6.
Improvements to Expansion Space.



 
6.1.
Condition and Configuration of Expansion Space.  Tenant acknowledges that it has
inspected the Expansion Space and agrees to accept it in its existing condition
and configuration (or in such other condition and configuration as any existing
tenant of the Expansion Space may cause to exist in accordance with its lease),
without any representation by Landlord regarding its condition or configuration
and without any obligation on the part of Landlord to perform or pay for any
alteration or improvement, except as may be otherwise expressly provided in this
Amendment.



 
6.2.
Responsibility for Improvements to Expansion Space.  Landlord shall perform
improvements to the Expansion Space in accordance with Exhibit B attached
hereto.



7.
Other Pertinent Provisions.  Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:



 
7.1.
Acceleration Fee.  In Section 2.3 of Exhibit F to the Lease, the amount “$   ”
is hereby replaced with the amount “$   .”



8.
Miscellaneous.



 
8.1.
This Amendment and the attached exhibits, which are hereby incorporated into and
made a part of this Amendment, set forth the entire agreement between the
parties with respect to the matters set forth herein.  There have been no
additional oral or written representations or agreements.  Tenant shall not be
entitled, in connection with entering into this Amendment, to any free rent,
allowance, alteration, improvement or similar economic incentive to which Tenant
may have been entitled in connection with entering into the Lease, except as may
be otherwise expressly provided in this Amendment.



 
8.2.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.



 
8.3.
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.



 
8.4.
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant.  Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
it to Tenant.



 
8.5.
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.


 
2

--------------------------------------------------------------------------------

 

 
8.6.
Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers claiming to have represented Tenant in connection
with this Amendment.  Landlord shall indemnify and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees,
and agents, and the respective principals and members of any such agents
harmless from all claims of any brokers claiming to have represented Landlord in
connection with this Amendment.  Tenant acknowledges that any assistance
rendered by any agent or employee of any affiliate of Landlord in connection
with this Amendment has been made as an accommodation to Tenant solely in
furtherance of consummating the transaction on behalf of Landlord, and not as
agent for Tenant.



 
8.7.
If Tenant has any expansion right (whether such right is designated as a right
of first offer, right of first refusal, expansion option or otherwise) that was
granted to Tenant under the Lease (as determined without giving effect to this
Amendment) and that, by virtue of this Amendment, will apply to space different
from or in addition to the space to which such expansion right previously
applied, then, as applied to such different or additional space, such expansion
right shall be subject and subordinate to any expansion right (whether such
right is designated as a right of first offer, right of first refusal, expansion
option or otherwise) of any tenant of the Building existing on the date of
mutual execution and delivery hereof.







 
[SIGNATURES ARE ON FOLLOWING PAGE]


 
3

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.





 
LANDLORD:
 
BRE/COH OH LLC,
a Delaware limited liability company
 
By:           /s/ Thomas Burdi
Name:      Thomas Burdi
Title:       VP – Asset Management
 







STATE OF TEXAS                               )
 ) SS:
COUNTY OF DALLAS                        )


Before me, a Notary Public in and for said County and State, personally appeared
Thomas Burdi, by me known and by me known to be the VP – Asset Management of
BRE/COH OH LLC, a Delaware limited liability company, who acknowledged the
execution of the foregoing Amendment on behalf of said limited liability
company.


WITNESS my hand and Notarial Seal this 14th  day of May, 2013.




/s/ Jeanette Kay Drew
Notary Public


Jeanette Kay Drew
Printed Signature
(notarial seal)


My Commission Expires:  June 3, 2015
My County of Residence:  Collin



 
4

--------------------------------------------------------------------------------

 




 
TENANT:
 
ADS ALLIANCE DATA SYSTEMS, INC., a Delaware corporation
 
By:           /s/ Timothy King
Name:     Timothy King
Title:       CFO & CAO
 
 





STATE OF Ohio                                    )
 ) SS:
COUNTY OF Franklin                          )


Before me, a Notary Public in and for said County and State, personally appeared
Timothy King, by me known and by me known to be the CFO & CAO of ADS ALLIANCE
DATA SYSTEMS, INC., a Delaware corporation, who acknowledged the execution of
the foregoing Amendment on behalf of said corporation.


WITNESS my hand and Notarial Seal this 1 day of May, 20113.




/s/ Linda E. Megnin
Notary Public


Linda E. Megnin
Printed Signature
(notarial seal)


My Commission Expires:  10/20/2014
My County of Residence:  Montgomery




5


--------------------------------------------------------------------------------